

116 HR 4630 IH: Student Testing Improvement and Accountability Act
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4630IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Mr. Zeldin (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to clarify when certain academic assessments shall be administered. 
1.Short titleThis Act may be cited as the Student Testing Improvement and Accountability Act. 2.FindingsCongress finds the following: 
(1)Prior to 2001, Federal law required States only to test students once per grade span. (2)Following the enactment of the No Child Left Behind Act of 2001, which amended the Elementary and Secondary Education Act of 1965, Federal education policy has placed an increased emphasis on testing assessments, requiring students to undergo standardized testing every year in grades 3 through 8. 
(3)Reducing the frequency of federally required testing will allow more time for student learning and empower States and school districts to have more local control over the frequency of testing. (4)Students will have more time to receive one-on-one instruction and develop critical thinking and problem-solving skills through a well-rounded education and curriculum. 
(5)Moving away from the Federal practice of annually teaching to the test will empower educators to provide instruction in a way that best inspires and prepares our country’s next generation of leaders. (6)With grade span testing, our educators will be more able to focus on those students who are most in need but who also lose the most class time preparing for annual tests. 
(7)Grade span testing will allow States the flexibility to develop more meaningful, tailored assessment systems that provide valid, reliable data. (8)The yearly testing currently required by Federal law should be replaced with grade span testing. 
3.Academic assessments 
(a)AmendmentSection 1111(b)(2)(B)(v)(I) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(v)) is amended to read as follows:  (v) (I)in the case of mathematics and reading or language arts, be administered not less than once during— 
(aa)grades 3 through 5; (bb)grades 6 through 9; and 
(cc)grades 10 through 12;. (b)Effective dateThe amendment made by subsection (a) shall take effect on the first August 2 after the date of enactment of this Act. 
